Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 1 of 36
                                                                   Case 2:19-bk-24804-VZ             Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10                            Desc
                                                                                                      Main Document    Page 2 of 36


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   Attorneys for Debtor and Debtor in Possession

                                                                   8                                   UNITED STATES BANKRUPTCY COURT

                                                                   9                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                              LOS ANGELES DIVISION

                                                                  11   In re:                                             Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                          Chapter 11
                                                                  12   YUETING JIA,1
                                                                                                                          NOTES AND STATEMENT OF LIMITATIONS,
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                Debtor.               METHODS AND DISCLAIMERS REGARDING
                                           ATTORNEYS AT LAW




                                                                                                                          DEBTOR’S AMENDED SCHEDULES OF ASSETS
                                                                  14                                                      AND LIABILITIES AND STATEMENT OF
                                                                                                                          FINANCIAL AFFAIRS
                                                                  15
                                                                                                                          [No Hearing Required]
                                                                  16

                                                                  17            Yueting Jia, debtor herein (the “Debtor”), hereby submits the following Notes and Statement

                                                                  18   of Limitations, Methods and Disclaimers regarding his Amended Schedules of Assets and Liabilities

                                                                  19   and Statement of Financial Affairs (the “Amended Schedules”):

                                                                  20            In addition to the Global Notes and Statement of Limitations, Methods, and Disclaimers

                                                                  21   Regarding Debtor’s Schedules of Assets and Liabilities and Statement of Financial Affairs, that

                                                                  22   accompanied the Debtor’s Schedules of Assets and Liabilities and Statement of Financial Affairs

                                                                  23   [Docket No. 28], which are incorporated herein by this reference, these Amended Schedules are

                                                                  24   subject to the following additional notes, caveats, disclaimers and limitations: These Amended

                                                                  25   Schedules include (i) corrections and clarifications noted on the record at the first meeting of

                                                                  26   creditors conducted on December 6, 2019, pursuant to section 341(a) of the Bankruptcy Code;

                                                                  27

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
                                                                       address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:327849.2 46353/002
                                                                   Case 2:19-bk-24804-VZ          Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10               Desc
                                                                                                   Main Document    Page 3 of 36


                                                                   1   (ii) information regarding creditors of which the Debtor previously was unaware (each, an

                                                                   2   “Unknown Creditor”); and (iii) other amendments. To the extent that an Unknown Creditor has filed

                                                                   3   a proof of claim, it is not listed here.

                                                                   4
                                                                       Dated:    March 9, 2020                     PACHULSKI STANG ZIEHL & JONES LLP
                                                                   5

                                                                   6                                               By       /s/ Malhar S. Pagay
                                                                                                                            Richard M. Pachulski
                                                                   7                                                        Jeffrey W. Dulberg
                                                                                                                            Malhar S. Pagay
                                                                   8
                                                                                                                            Attorneys for Debtor and Debtor in
                                                                   9                                                        Possession
                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA 327849 v2                                2
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 4 of 36




              AMENDED SCHEDULE B
           Case 2:19-bk-24804-VZ                            Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10                                 Desc
                                                             Main Document    Page 5 of 36
 Debtor 1        Yueting Jia                                                                                   Case number (if known) 2:19-bk-24804-VZ
   |~| Yes                                                                   Institution name:



18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   0 No
   [~~) Yes                                    Institution or issuer name:



19. Non-publlcly traded stock and Interests In incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
      joint venture
    □ No
    B Yes. Give specific information about them
                                          Name of entity:                                                      % of ownership:
    West Coast LLC (20% holdings of Pacific Technology Holding LLC (DE))                                         100%                    $800,799,999.99^

   Pacific Technology Holding (10% holdings of Smart King Ltd)                                                   Per Agreement           $320,000,000.00^

   LeLe Holdings Ltd.                                                                                            100%                    Unknown

   Ford Field International Limited                                                                             100%                     Unknown

   Champ Alliance Holdings Limited                                                                              100%                     Unknown


20. Government and corporate bonds and other negotiable and non>negotiable instruments
      Negotiable Instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable Instruments are those you cannot transfer to someone by signing or delivering them.
    □ no
    r~l Yes. Give specific information about them
                                          Issuer name:


21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    □ No
    O Yes. List each account separately.
                                      Type of account:                       Institution name:

22. Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    □ no
    Q Yes                                                                    Institution name or individual:



23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    □ No
    Q Yes                       Issuer name and description.
24. Interests In an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   □ No
   Q Yes                        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
25. Trusts, equitable or future Interests In property (other than anything listed In line 1), and rights or powers exerclsable for your benefit
   □ No
   B Yes. Give specific information about them...The restructuring agreement entered Into between Season
    Smart, Smart King, and the Debtor granted the Debtor a call option with respect to certain option shares.
    The call option expires on December 31, 2023 and can be exercised In whole or In part. The price payable
    for the option shares depends on when the call option Is exercised.


^Based on valuation of Smart King Ltd. after December 21, 2018 Restructuring Agreement with Evergrande Health Industry
^Based on valuation of Smart King Ltd. after December 21, 2018 Restructuring Agreement with Evergrande Health Industry
Official Form 106A/B                                                 Schedule A/B: Property
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                                   Bankruptcy
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 6 of 36
              Case 2:19-bk-24804-VZ                          Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10                                               Desc
                                                              Main Document    Page 7 of 36

 Debtor 1                  Yueting Jia
                           Firsl Name

Debtor 2
(Spouse ir, filing)


 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

 Case number          2:19-bk-24804-VZ
(If known)                                                                                                                                         Check If this is an
                                                                                                                                                   amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                           12/15
8e as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach It to this form. On the top of any additional pages, write your name and case
number (If known).
1. Do any creditors have claims secured by your property?

      □ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
          Yes. Fill in all of the information below.

                List All Secured Claims
                                                                                                             Column A                                       Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As    Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor's name.                   Do not deduct the      that supports this      portion
                                                                                                             value of collateral.   claim                   If any
        Huaxia Life Insurance                                                                                                                                $47,345,146.
 ^ I Co. Ltd.                                     Describe the property that secures the claim:             $55,944,055.94            $8,598,909.09                        85
        Creditors Name                            Personal Guarantee/Pledge of
                                                  36,380,000 shares of Leshi Internet
        7th Floor, BIdg 1; Xihai
        Intn'l Ctr
                                                  Information & Technology Corp
        No. 99 North Third Ring
                                                  (Beijing); Claim transferred from
                                                  Huaxin International Trust Co., Ltd.
        Road West
                                                  As of the date you file, the claim Is: Check all ihat
        Haldian Dist                              apply.
        Beijing 100081 CHINA                      G Contingent
        Numt^er, Street, City. State & 2ip Code   G Unliquidated
                                                  G Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.

 H Debtor 1 only                                  G An agreement you made (such as mortgage or secured
                                                       car loan)
 □ Debtor 2 only
 D Debtor 1 and Debtor 2 only                     G Statutory lien (such as tax lien, mechanic's lien)
 □ At least one of the debtors and another        G Judgment lien from a lawsuit
 G Check if this claim relates to a               G Other (including a right to offset)
      community debt

 Date debt was incurred          10/11/19                  Last 4 digits of account number




   Add the dollar value of your entries In Column A on this page. Write that number here:                           $55,944,055.94
   If this Is the last page of your form, add the dollar value totals from all pages.                               ..e             qa
   Write that number here:                                                                                          »bO,^A4,UOO.aA

iiailM List Others to Be Notified for a Debt That You Already Listed
 Use this page only If you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example. If a collection agency Is
 trying to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, If you have more
 than one creditor for any of the debts that you listed In Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts In Parti, do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property
Software CopyrigW (c) 1996-2019 Best Case, LLC - www beslcase.com                                                                                            Best Case Bankruptcy
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 8 of 36
              Case 2:19-bk-24804-VZ                          Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10                                                        Desc
                                                              Main Document    Page 9 of 36
 Fill in this information to identify your case:

 Debtor 1                 Yuetlng Jia
                          First Name

Debtor 2
(Spouse If, filing)


 United States Bankruptcy Court for the;             CENTRAL DISTRICT OF CALIFORNIA

 Case number          2:19'bk»24804-V2
(If known)                                                                                                                                                Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Foim 106G). Do not include any creditors with partially secured claims that are listed In
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, flII it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no Information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
                List All of Your PRIORITY Unsecured Claims
 1, Do any creditors have priority unsecured claims against you?
      H No. Go to Part 2.



                List All Of Your NONPRIORITY Unsecured Claims
 3. Do any creditors have nonprlority unsecured claims against you?

      □ No. You have nothing to report in this part. Submit this form to the court with your other schedules.


 4.   List all of your nonprlority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonprlority
      unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included In Part 1. If more
      than one creditor holds a particular claim, list the other creditors In Part 3.lf you have more than three nonpriorlty unsecured claims fill out the Continuation Page of
      Part 2.
                                                                                                                                                             Total claim


             Andrade Gonzalez LLP                                    Last 4 digits of account number                                                                     $2,839.00
             Nonprlority Creditor's Name
             Attn: Damian J. Martinez                                When was the debt incurred?

             634 South Spring St
             Top Floor
             Los Angeles, CA 90014
             Number Street City State Zip Code                       As of the date you file, the claim Is: Check all that apply
             Who incurred the debt? Check one.

             H Debtor 1 only                                         G Contingent
             D Debtor 2 only                                         G Unliquidated
             G Debtor 1 and Debtor 2 only                            G Disputed
             G At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

             G Check if this claim Is for a community                G student loans
             debt                                                    G Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                         report as priority claims
                                                                     G Debts to pension or profit-sharing plans, and other similar debts
                                                                     H Other. Specify Legal Fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC-www.beslcase.com                                                                                                     Best Case Bankruptcy
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 10 of 36
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 11 of 36
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 12 of 36
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 13 of 36
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 14 of 36
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 15 of 36
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 16 of 36
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 17 of 36




     2:19-bk-24804-VZ
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10    Desc
                         Main Document    Page 18 of 36

                                                               2:19-bk-24804-VZ
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 19 of 36

                                                                2:19-bk-24804-VZ
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 20 of 36
            Case 2:19-bk-24804-VZ                   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10                                                                                                      Desc
                                                     Main Document    Page 21 of 36



 Fill in this information to identify your case:          ·

 Debtor 1                Yueting Jia                                                                                                Check if this is:
                                                                                                                                    • An amended filing
 Debtor 2                                                                                                                           O A supplement showing postpetition chapter
 (Spouse, irfiling)                                                                                                                     13 expenses as of the following date:

 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                                                                          MM/DD/YYYY

 Case number          2:19-bk-24804-VZ
 (If known)


 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                                                                                       12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

•GI
 1.
    M Describe Your Household
       Is this a joint case?
       • No. Go to line 2.
       D Yes. Does Debtor 2 live in a separate household?
                ONo
                D Yes. Debtor 2 must file Official Form 10SJ-2, Expenses for Separate Household of Debtor 2.
 2.   Do you have dependents? 0 No
      Do not list Debtor 1 and                Fill out this information for
                                        •ves. each                              Dependent's relationship to                                           Dependent's                          Does dependent
      Debtor 2.                                     dependent ............ .    Debtor 1 or Debtor 2                                                  age                                  live with you?
                                                                                                                                                                                         r· .,_ .... �.·--, •·•·•·,; , ••_-·-:
                                                                                                                                                     .... �,
                                                                               � -·-·-·-·-   ·::   ·•..•.•·· •••·••   ·.-· ••:·. ··:··�   .•• :'_j

      Do not state the                                                                                                                                                                     •No
      dependents names.                                                         Son                                                                   3                                    OYes
                                                                                                                                                                                           •No
                                                                                Daughter                                                              4                                    DYes
                                                                                                                                                                                           •No
                                                                                Daughter                                                              4                                    DYes
                                                                                                                                                                                           ONo
                                                                                                                                                                                           DYes
 3.   Do your expenses Include                0 No
      expenses of people other than
      yourself and your dependents?           •Yes

•AtM Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement In a Chapter 13 case to report
 expenses as of a date after the bankruptcy Is flied. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know
 the value of such assistance and have Included It on Schedule I: Your Income
 (Official Form 1061.)                                                                                                                                              Your expenses
                                                                                                                                   ; : .. .it-.:�::!.tr..;.�.l.Ut·_:�,,;;:-2'.rJ.•'.l°L:::r.H3'�r...:.:JJ�·...z:.:�-:
4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                                                 4. $                                                                   0.00

      If not included in line 4:
      4a. Real estate taxes                                                                                                     4a.         $                                                             0.00
      4b. Property, homeowner's, or renter's insurance                                                                          4b.         $                                                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                                         4c.         $                                                             0.00
      4d. Homeowner's association or condominium dues                                                                           4d.         $                                                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                                                 5.         $                                                             0.00



Official Form 106J                                                Schedule J: Your Expenses
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 22 of 36
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 23 of 36




             AMENDED STATEMENT
             OF FINANCIAL AFFAIRS
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 24 of 36
                                                                 2:19-bk-24804-VZ
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 25 of 36
                                                                 2:19-bk-24804-VZ
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10    Desc
                         Main Document    Page 26 of 36
                                                                 2:19-bk-24804-VZ
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10    Desc
                         Main Document    Page 27 of 36

                                                               2:19-bk-24804-VZ
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 28 of 36


                                                               2:19-bk-24804-VZ
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10    Desc
                         Main Document    Page 29 of 36

                                                                2:19-bk-24804-VZ
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 30 of 36


                                                               2:19-bk-24804-VZ
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 31 of 36
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 32 of 36
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 33 of 36
Case 2:19-bk-24804-VZ   Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10   Desc
                         Main Document    Page 34 of 36
            Case 2:19-bk-24804-VZ                 Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10                                       Desc
                                                   Main Document    Page 35 of 36

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): SUMMARY OF AMENDED SCHEDULES, MASTER
 MAIL LIST AND/OR STATEMENTS [LBR1007-1(c)] will be served or was served (a) on the judge in chambers in the form
 and manner required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 March 9, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) March 9, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 9, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


  VIA PERSONAL DELIVERY
  United States Bankruptcy Court
  Central District of California
  Attn: Hon. Vincent Zurzolo
  Edward R. Roybal Federal Bldg./Courthouse
  255 East Temple Street, Suite 1360
  Los Angeles, CA 90012
                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 9, 2020                Nancy H. Brown                                                  /s/ Nancy H. Brown
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 427 Filed 03/09/20 Entered 03/09/20 20:08:10                                       Desc
                                              Main Document    Page 36 of 36


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        David W. Meadows david@davidwmeadowslaw.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
